     Case 2:19-cv-00329-TLN-KJN Document 25 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   DEXTER BROWN,                                     No. 2:19-cv-00329-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17          Plaintiff Dexter Brown (“Plaintiff”), a state prisoner proceeding pro se, filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 21, 2020, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 19.) On April 10, 2020,

23   Plaintiff was granted until June 30, 2020, in which to file objections. (ECF No. 24.) Plaintiff did

24   not file objections to the findings and recommendations.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                      1
     Case 2:19-cv-00329-TLN-KJN Document 25 Filed 08/25/20 Page 2 of 2

 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          The Court additionally notes that, on May 8, 2020, in another civil matter filed by

 4   Plaintiff, Dexter Brown v. Ram, No. 20-cv-0154-JAM-KJN (E.D. Cal. 2020), an order mailed to

 5   Plaintiff was returned as undeliverable, marked “deceased.” Id. A court may take judicial notice

 6   of court records. See, e.g., Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)

 7   (“[W]e may take notice of proceedings in other courts, both within and without the federal

 8   judicial system, if those proceedings have a direct relation to matters at issue.”) (internal

 9   quotation omitted). Moreover, the inmate locator website for the California Department of

10   Corrections and Rehabilitation (“CDCR”) no longer lists Plaintiff as housed in CDCR custody.

11          In light of Plaintiff’s apparent death, his motions for injunctive relief are moot and are

12   DENIED on that basis, as well as for the reasons set forth in the Findings and Recommendations

13   (ECF No. 19 at 7–10). Further, it is impossible for Plaintiff to prosecute this action. The Court

14   has considered whether to appoint counsel to represent Plaintiff’s estate but finds there are no

15   exceptional circumstances for doing so in this case. See 28 U.S.C. § 1915(e)(1); Terrell v.

16   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335–36

17   (9th Cir. 1990); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).

18          Accordingly, IT IS HEREBY ORDERED that:

19          1. The Findings and Recommendations filed February 21, 2020 (ECF No. 19), are

20   adopted in full;
21          2. Plaintiff’s motions for preliminary injunctive relief or temporary restraining orders

22   (ECF Nos. 7, 9) are DENIED as moot;

23          3. This action is DISMISSED without prejudice; and

24          4. The Clerk of the Court is directed to close this case.

25          IT IS SO ORDERED.

26   DATED: August 25, 2020
27

28                                                                Troy L. Nunley
                                                                  United States District Judge
                                                       2
